Appeal from the Supreme Court of Appeals of Virginia.

Per Curiam:

The motion to substitute Thomas B. Stanley as a party appellee in the place and stead of John S. Battle is granted. It appearing that the cause has become moot, the judgment of the Supreme Court of Appeals of Virginia is vacated and the cause is remanded for such proceedings as by that Court may be deemed appropriate. United States v. Anchor Coal Co., 279 U. S. 812. Mr. Justice Reed would dismiss the appeal for lack of jurisdiction. Norfolk Turnpike Co. v. Virginia, 225 U. S. 264, 269. Since the Court, however, treats the appeal as properly before it, he votes to dismiss on the ground of mootness.
The Chief Justice, Mr. Justice Black and Mr. Justice Douglas are of the opinion that the case is not moot and that this Court should consider and decide the federal questions raised.